DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant submitted amendments to the claim on 4/8/2021. Amendments to the claims cause for the withdrawal of the claim objections for claim 1 and 11. Claims 1 and 11 have been amended to recite “an assignment of the one or more resonant peaks…” while previously claims 1 and 11 recited “an assignment of likelihood of the one or more resonant peaks…”. The amendments do not cross out the words “of likelihood” and for the purpose of examination, the Examiner has examined the claims with the words of likelihood assumed in the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-4, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baren (US PUB. 20160341598) in view of Bywaters (US PUB. 20090110540) in further view of Nielsen (US PUB. 20140012516). 
	
Regarding claim 1, Van Baren teaches An automated method to determine modal characteristics of a wind turbine in a continuous manner, the automated method comprising: 
prefiltering the one or more sensor data signals (0026 second column lines 5-7, 0046 lines 5-8 “a part of the test relates to measuring the vibration waveform”, The sensor data represents the vibration waveform.) to divide the one or more sensor data signals into a plurality of time segments (0004 lines 1-8 "Inherent in performing a test of this type is... taking a segment of the waveform, … converting that segment from the time domain to the frequency domain", Taking a segment of a time domain waveform from a sensor corresponds to dividing sensor data signals into time segments.); 
computing, via Welch's averaged modified periodogram method of spectral estimation, a Power Spectral Density (PSD) of each of the plurality of time segments (0038 lines 10-12, “Welch's method advantageously performs periodogram spectrum estimating” Welch’s method corresponds with Welch’s averaged modified periodogram. The estimated spectrum corresponds with PSD and Welch’s method is used to estimate the spectrum thus Welch’s method is used for calculating the PSD), 
identifying one or more resonant peaks (figure 5, 0048 lines 1-13 “FIG. 5 shows simulated waveforms 500 of PSD traces…Estimated Source PSD may be calculated from the data set” The estimated PSD traces 501B-505B show the probability of a resonant peak. The resonant peak can be seen in the peaks of the PSD estimated traces at certain frequencies for example in fig. 5.) in each of the plurality of time segments based on the computed PSD of each of the plurality of time segments (Fig. 5 0005 lines 3-4 “a PSD estimate of each ;  
merging the identified one or more resonant peaks (0005 lines 3-4 “a PSD estimate of each segment is computed” 0050 lines 13-15 “average out and accurately estimate the PSD.”, The PSD are estimations and are thus probabilities. Averaging the probabilities involves merging all the probabilities.); 
Van Baren does not teach obtaining, via a turbine control system, one or more sensor data signals obtained from one or more tower acceleration sensors arranged on at least one of a tower of the wind turbine and a monopile upon which the tower is secured, determining, via Boolean an assignment of likelihood of the one or more resonant peaks as an indication of changes in the modal characteristics of the wind turbine, wherein the assignment of likelihood uses 1/0 whether a particular criterion is satisfied, wherein the particular criterion includes at least one of minimum height of the one or more resonant peaks, theoretical model, and minimum distance between the one or more resonant peaks and modifying turbine-specific tuning in a continuous manner, via automated adjustments of the turbine control system, in response to the indication of changes in modal characteristics of the wind turbine.
Bywaters does teach obtaining, via a turbine control system, one or more sensor data signals obtained from one or more tower acceleration sensors arranged on at least one of a tower of the wind turbine and a monopile upon which the tower is secured (0023 “condition of the active layer 26 may be determined indirectly through a sensor 31, such as an accelerometer for example, mounted in the nacelle 14 or at the top of the tower 12”).
and modifying turbine-specific tuning in a continuous manner, via automated adjustments of the turbine control system, in response to the indication of changes in modal characteristics of the wind turbine (0038 “controller can determine 56 the natural frequency of the wind turbine” 0028 “The controller 36 compares the operational parameters to 
It would have been obvious to one skilled in the art before the effective filing date to have modified the estimating of the power spectral density taught by Van Baren with the modifying of the wind turbine characteristics of Bywaters because they are both in the same field of trying to understand modal characteristics and because Bywaters teaches that global climate change has a negative impact on the structure of wind turbines (0005) and that there is an advantage to be achieved “by directly measuring a characteristic of the wind turbine structure that enables the controller 36 to implement corrective action.” (0024).
However, Van Baren and Bywaters does not teach determining, via Boolean an assignment of likelihood of the one or more resonant peaks as an indication of changes in the modal characteristics of the wind turbine, wherein the assignment of likelihood uses 1/0 whether a particular criterion is satisfied, wherein the particular criterion includes at least one of minimum height of the one or more resonant peaks, theoretical model, and minimum distance between the one or more resonant peaks.
Nielsen teaches determining, via Boolean, an assignment of the one or more resonant peaks as an indication of changes in the modal characteristics of the wind turbine, wherein the assignment of likelihood uses 1/0 whether a particular criterion is satisfied, wherein the particular criterion includes at least one of minimum height of the one or more resonant peaks, theoretical model, and minimum distance between the one or more resonant peaks (0044 “The resonant frequency estimating module 12 receives the 
It would have been obvious to one skilled in the art before the effective filing date to have modified the estimating of the power spectral density taught by Van Baren and the modifying of the wind turbine characteristics because Bywaters with the estimating resonant frequency of a wind turbine teachings of Nielsen because the references are all in the same field of understanding modal characteristics and because Nielsen teaches a “cost effective way of determining the resonant frequency of a wind turbine tower, which can be used to ensure that no other parts of the tower oscillate with the same frequency. Contributing to a longer life time of the wind turbine tower” (0025). 

Regarding claim 2, Van Baren, Bywaters and Nielsen teach the automated method as claimed in claim 1. 
	Van Baren and Bywaters further teach wherein the one or more sensor data signals include vibration signals (Van Baren, 0026 second column lines 5-7, 0046 lines 5-8 “a part of the test relates to measuring the vibration waveform”, The sensor data represents the vibration waveform.) from one or more structural components of the wind turbine (Bywaters, 0037, “increased vibrational amplitude creating unwelcome noise emissions and increased fatigue on the structural components”, fig. 1)

the automated method as claimed in claim 2.
Bywaters further teaches wherein the one or more structural components of the wind turbine include a foundation structure, a tower, a nacelle and a rotor component (fig. 1, 0008 “The wind turbine includes a nacelle”, 0018 “The wind turbine 10 is includes a tower 12 which is anchored to the ground by means of a bolted connection to a steel and concrete foundation” the tower is depicted as 12 in fig. 1. The rotor is depicted as 18 in fig. 1.)

	Regarding claim 4, Van Baren, Bywaters and Nielsen teach the automated method as claimed in claim 1. 
	Van Baren further teaches wherein the one or more sensor data signals include data representing one or more of vibration, displacement, velocity, temperature, strain and/or pressure (0026 second column lines 5-7, 0046 lines 5-8 “a part of the test relates to measuring the vibration waveform”, The sensor data represents the vibration waveform.)

Regarding claim 8, Van Baren, Bywaters and Nielsen teach the automated method as claimed in claim 1.
	Van Baren further teaches wherein computing a Power Spectral Density (PSD) of each of the plurality of time segments includes a frequency resolution of 0.01Hz (0006 line 5 “achieving the desired accuracy may require measuring a long segment (e.g., a minute or more of data)” By taking time segments that are a minute long this would cause a frequency resolution of 0.016 Hz by using the formula frequency = 1/ time (in seconds).) 

Regarding claim 11, Van Baren teaches an automated method to determine modal characteristics of a wind turbine in a continuous manner, the method comprising: 
prefiltering the one or more sensor data signals (0026 second column lines 5-7, 0046 lines 5-8 “a part of the test relates to measuring the vibration waveform”, The sensor data represents the vibration waveform.) to divide the one or more sensor data signals into a plurality of time segments (0004 lines 1-8 "Inherent in performing a test of this type is... taking a segment of the waveform, … converting that segment from the time domain to the frequency domain", Taking a segment of a time domain waveform from a sensor corresponds to dividing sensor data signals into time segments.) 
obtaining a frequency domain representation of each of the plurality of time segments (0004 lines 1-8) by computing a Power Spectral Density (PSD) of each of the plurality of time segments (0005 lines 3-4 “a PSD estimate of each segment is computed” Segment represents a segment of a time domain waveform and thus is a time segment.) using Welch's averaged modified periodogram method of spectral estimation (0038 lines 10-12, “Welch's method advantageously performs periodogram spectrum estimating” Welch’s method corresponds with Welch’s averaged modified periodogram. The estimated spectrum corresponds with PSD and Welch’s method is used to estimate the spectrum thus Welch’s method is used for calculating the PSD.); 
assigning a probability of one or more resonant peaks using the computed PSD (figure 5, 0048 lines 1-13 “FIG. 5 shows simulated waveforms 500 of PSD traces…Estimated Source PSD may be calculated from the data set” The estimated PSD traces 501B-505B show the probability of a resonant peak and thus a probability is assigned to the one or more resonant peaks. The resonant peak can be seen in the peaks of the PSD estimated traces at certain frequencies.) of each of the plurality of time segments (Fig. 5 0005 lines 3-4 “a PSD estimate of each segment is computed” 0004 lines 1-8, As explained in 0005, a PSD estimate is taken of each segment. 0004 has explained that segments relate to taking pieces of a waveform in the time domain thus creating time segments.) 
combining all assigned probabilities (0005 lines 3-4 “a PSD estimate of each segment is computed” 0050 lines 13-15 “average out and accurately estimate the PSD.”, The PSD are estimations and thus are probabilities. Averaging the probabilities involves combining all the probabilities.)
Van Baren does not teach obtaining, via a turbine control system, one or more sensor data signals from one or more structural components of the wind turbine, the one or more sensor data signals obtained from one or more tower acceleration sensors arranged on at least one of a tower of the wind turbine and a monopile upon which the tower is secured; determining, via Boolean an assignment of likelihood of the one or more resonant peaks as an indication of the modal characteristics of the wind turbine, wherein the assignment of likelihood uses 1/0 whether a particular criterion is satisfied, wherein the particular criterion includes at least one of minimum height of the one or more resonant peaks, theoretical model, and minimum distance between the one or more resonant peaks; and modifying turbine-specific tuning in a continuous manner, via automated adjustments of the turbine control system, in response to the indication of changes in modal characteristics of the wind turbine.
Bywaters does teach obtaining, via a turbine control system, one or more sensor data signals from one or more structural components of the wind turbine, the one or more sensor data signals obtained from one or more tower acceleration sensors arranged on at least one of a tower of the wind turbine and a monopile upon which the tower is secured (0023 “condition of the active layer 26 may be determined indirectly through a sensor 31, such as an accelerometer for example, mounted in the nacelle 14 or at the top of the tower 12”.)
and modifying turbine-specific tuning in a continuous manner, via automated adjustments of the turbine control system, in response to the indication of changes in modal characteristics of the wind turbine (0038 “controller can determine 56 the natural frequency of the wind turbine” 0028 “The controller 36 compares the operational parameters to 
It would have been obvious to one skilled in the art before the effective filing date to have modified the estimating of the power spectral density taught by Van Baren with the modifying of the wind turbine characteristics of Bywaters because they are both in the same field of trying to understand modal characteristics and because Bywaters teaches that global climate change has a negative impact on the structure of wind turbines (0005) and that there is an advantage to be achieved “by directly measuring a characteristic of the wind turbine structure that enables the controller 36 to implement corrective action.” (0024).
Van Baren and Bywaters does not teach determining, via Boolean an assignment of likelihood of the one or more resonant peaks as an indication of the modal characteristics of the wind turbine, wherein the assignment of likelihood uses 1/0 whether a particular criterion is satisfied, wherein the particular criterion includes at least one of minimum height of the one or more resonant peaks, theoretical model, and minimum distance between the one or more resonant peaks.
Nielsen teaches determining, via Boolean, an assignment of the one or more resonant peaks as an indication of the modal characteristics of the wind turbine, wherein the assignment of likelihood uses 1/0 whether a particular criterion is satisfied, wherein the particular criterion includes at least one of minimum height of the one or more resonant peaks, theoretical model, and minimum distance between the one or more resonant peaks (0044 “The resonant frequency estimating module 12 receives the data regarding the centre frequency and then establishes the resonant frequency of 1 wind turbine tower.”, fig. 7, 0075 “The resonant frequency of the wind turbine tower 2 can be seen as the peak 15. This resonant peak 15 can be the resonant frequency.”, it is estimated that a resonant frequency exists and thus it is considered true that a resonant peak is estimated to  exist since as shown in 0075, resonant peaks exist at the resonant frequency. As shown in fig. 7, the estimated resonant frequency would need to have a minimum energy value in order for a peak to exist. Thus it is determined true that an estimated peak of a minimum height exists. True corresponds to a 1.)
It would have been obvious to one skilled in the art before the effective filing date to have modified the estimating of the power spectral density taught by Van Baren and the modifying of the wind turbine characteristics because Bywaters with the estimating resonant frequency of a wind turbine teachings of Nielsen because the references are all in the same field of understanding modal characteristics and because Nielsen teaches a “cost effective way of determining the resonant frequency of a wind turbine tower, which can be used to ensure that no other parts of the tower oscillate with the same frequency. Contributing to a longer life time of the wind turbine tower” (0025). 

Regarding claim 12, Van Baren, Bywaters and Nielsen teach the automated method as claimed in claim 11.
Bywaters further teaches wherein the one or more structural components of the wind turbine include a foundation structure, a tower, a nacelle and a rotor component (fig. 1, 0008 “The wind turbine includes a nacelle”, 0018 “The wind turbine 10 is includes a tower 12 which is anchored to the ground by means of a bolted connection to a steel and concrete foundation” the tower is depicted as 12 in fig. 1. The rotor is depicted as 18 in fig. 1.)
the automated method as claimed in Claim 11.
Van Baren further teaches wherein the one or more sensor data signals include data representing one or more of vibration, displacement, velocity, temperature, strain and pressure (0026 second column lines 5-7, 0046 lines 5-8 “a part of the test relates to measuring the vibration waveform”, The sensor data represents the vibration waveform.)

Regarding claim 14, Van Baren, Bywaters and Nielsen teach the method as claimed in Claim 11.
Van Baren further teaches wherein prefiltering the one or more sensor data signals includes dividing the one or more sensor data signals into a plurality of incremental time segments (0005 lines 2-4 “the waveform is typically divided into a set of equally sized segments”, the time domain waveform is split into many segments. These segments have different time values associated with them and thus are incremental time segments.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Van Baren (US PUB. 20160341598) in view of Bywaters (US PUB. 20090110540) in further view of Nielsen (US PUB. 20140012516) in further view of Lee et al. (US PUB. 20120204646).

Regarding claim 5, Van Baren, Bywaters and Nielsen teaches the automated method as claimed in Claim 1.
However, the combination of Van Baren, Bywaters and Nielsen does not teach wherein prefiltering the one or more sensor data signals includes further subdividing the plurality of time segments into a plurality of segments. 
Lee et al. does teach wherein prefiltering the one or more sensor data signals includes further subdividing the plurality of time segments into a plurality of segments 
It would have been obvious to one skilled in the art of before the effective filing date of the instant application have modified the estimating of the power spectral density taught by Van Baren, the wind turbine teachings of Bywaters and the resonant frequency of a wind turbine teachings of Nielsen with the subdividing of time segments taught by Lee et al. because this would “prevent significant distortions of the frequency of the structure due to human negligence on the selection of the analyzing time interval”. (0024)

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baren (US PUB. 20160341598) in view of Bywaters (US PUB. 20090110540) in further view of Nielsen (US PUB. 20140012516) in further view of Ahmar et al. (“Advanced Signal Processing Techniques for Fault Detection and Diagnosis in a Wind Turbine Induction Generator Drive Train: A Comparative Study”).

	Regarding claim 7, Van Baren, Bywaters and Nielsen teaches the automated method as claimed in Claim 1.
	Van Baren further teaches wherein computing a Power Spectral Density (PSD) of each of the plurality of time segments (0005 lines 3-4 “a PSD estimate of each segment is computed” Segment represents a segment of a time domain waveform and thus is a time segment) [includes a 50% overlap.]
	However, Van Baren, Bywaters and Nielsen do not teach includes a 50% overlap.
	Ahmar et al does teach includes a 50% overlap (page 3578 paragraph 15 lines 9-10, “For the Welch periodogram, eight sections of equal length, each with 50% overlap”, As explained in the rejection of claim 6, the Welch periodogram is used to calculate the PSD. The eight sections correspond to time segments. These eight sections include a 50% overlap.)


	Regarding claim 9, Van Baren, Bywaters and Nielsen teaches the automated method as claimed in Claim 1.
	Van Baren further teaches wherein computing a Power Spectral Density (PSD) of each of the plurality of time segments (0005 lines 3-4 “a PSD estimate of each segment is computed” Segment represents a segment of a time domain waveform and thus is a time segment) includes using a [Hann] window function (0004 line 6 “applying a window function to the segment”)
	Van Baren, Bywaters and Nielsen do not teach Hann window function.
	Ahmar et al teaches Hann window function (page 3578 paragraph 11 lines 3 “where 𝑤[.] Is a time-window (hanning…)”)
	It would have been obvious to one skilled in the art of before the effective filing date of the instant application have modified the estimating of the power spectral density taught by Van Baren and the modifying of wind turbine settings of Bywaters and the resonant frequency of wind turbines teachings of Nielsen with the advanced signal processing techniques for fault detection and diagnosis in a wind turbine taught by Ahmar et al. because Ahmar et al. teaches “different signal processing technique which can be employed to extract frequency content of a .

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baren (US PUB. 20160341598) in view of Bywaters (US PUB. 20090110540) in further view of Nielsen (US PUB. 20140012516) in further view of Fleming et al. (Resonant Vibrations Resulting from the Re-Engineering of a Constant-Speed 2-Bladed Turbine to a Variable-Speed 3-Bladed Turbine, Presented January 4-7, 2011).

Regarding claim 10, Van Baren, Bywaters and Nielsen teach the automated method as claimed in Claim 1.
However, Van Baren, Bywaters and Nielsen does not teach wherein the wind turbine is an offshore wind turbine.
Fleming does teach wherein the wind turbine is an offshore wind turbine (page 1 of 14 first paragraph “wind turbines…for example…floating offshore turbines).
It would have been obvious to one skilled in the art before the effective filing date to have modified the estimating of the power spectral density taught by Van Baren and the modifying of wind turbine settings of Bywaters and the resonant frequency of wind turbines teachings of Nielsen with the wind turbine teachings of Fleming et al. because “advanced control techniques might prove essential for the needs of future wind turbines and plants, for example in stabilizing floating offshore turbines, or providing ancillary grid services.” (page 1 of 14 first paragraph).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Baren (US PUB. 20160341598) in view of Bywaters (US PUB. 20090110540) in further view of Nielsen (US PUB. 20140012516) in further view of Kreutzfeldt et al. (US PUB 20190145382).

Van Baren further teaches wherein prefiltering the one or more sensor data signals (0026 second column lines 5-7, 0046 lines 5-8 “a part of the test relates to measuring the vibration waveform”, The sensor data represents the vibration waveform.)
However, Van Baren, Bywaters and Nielsen does not teach includes dividing the one or more sensor data signals into a plurality of 10-minute incremental time segments.
Kreutzfeldt et al teaches includes dividing the one or more sensor data signals into a plurality of 10-minute incremental time segments (0046 lines 13-15 “time intervals have for example a duration of …10 minutes, as usual for conventional wind turbines”.)
It would have been obvious to one skilled in the art of before the effective filing date of the instant application have modified the estimating of the power spectral density taught by Van Baren and the modifying of wind turbine settings of Bywaters and the resonant frequency of wind turbines teachings of Nielsen with the status monitoring of wind turbines taught by Kreutzfeldt et al. because accurate status monitoring can be used “for detecting acute failures or malfunctions of bearings or other components of the plant.” (0002). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van Baren (US PUB. 20160341598) in view of Bywaters (US PUB. 20090110540) in further view of Nielsen (US PUB. 20140012516) in further view of Kreutzfeldt et al. (US PUB 20190145382) and in further view of Lee et al. (US PUB. 20120204646).

Regarding claim 16, Van Baren, Bywaters, Nielsen and Kreutzfeldt et al teach the method as claimed in Claim 15.
wherein prefiltering the one or more sensor data signals (0026 second column lines 5-7, 0046 lines 5-8 “a part of the test relates to measuring the vibration waveform”, The sensor data represents the vibration waveform.)
However, Van Baren, Bywaters, Nielsen and Kreutzfeldt et al do not teach further includes sub-dividing the plurality of incremental time segments. 
Lee et al teaches further includes sub-dividing the plurality of incremental time segments (0024 lines 1-4, The original time intervals mentioned by Lee et al. are the plurality of time segments. The subdivided fixed time intervals are the plurality of segments.)
It would have been obvious to one skilled in the art of before the effective filing date of the instant application have modified the estimating of the power spectral density taught by Van Baren, the wind turbine teachings of Bywaters, the resonant frequency estimation of Nielsen and the status monitoring of wind turbines taught by Kreutzfeldt et al. with the subdividing of time segments taught by Lee et al. because this would “prevent significant distortions of the frequency of the structure due to human negligence on the selection of the analyzing time interval”. (0024)

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baren (US PUB. 20160341598) in view of Bywaters (US PUB. 20090110540) in further view of Nielsen (US PUB. 20140012516) in further view of Frederiksen et al. (US PUB. 20120323543).

Regarding claim 17, Van Baren teaches an algorithm configured to (0026 second column line 5, The processor contains the algorithm for performing the following tasks) read the one or more sensor data signals from the one or more sensors (0026 second column lines 5-7 "sensors, ... communication circuitry for communicating with other portions of system 100."), prefilter the one or more sensor data signals to divide the one or more sensor data signals (0026 second column lines 5-7, 0046 lines 5-8 “a part of the test relates to measuring  into a plurality of time segments (0004 lines 1-8 "Inherent in performing a test of this type is... taking a segment of the waveform, applying a window function to the segment, converting that segment from the time domain to the frequency domain", Taking a segment of a time domain waveform from a sensor corresponds to dividing sensor data signals into time segments.), obtain a frequency domain representation of each of the plurality of time segments (0004 lines 1-8) by computing a Power Spectral Density (PSD) of each of the plurality of time segments (0005 lines 3-4 “a PSD estimate of each segment is computed” Segment represents a segment of a time domain waveform and thus is a time segment.), assign a probability of one or more resonant peaks using the computed PSD of each of the plurality of time segments (figure 5, 0048 lines 1-13 “FIG. 5 shows simulated waveforms 500 of PSD traces…Estimated Source PSD may be calculated from the data set” The estimated PSD traces 501B-505B show the probability of a resonant peak and thus a probability is assigned to the one or more resonant peaks. The resonant peak can be seen in the peaks of the PSD estimated traces at certain frequencies.), and combine all assigned probabilities (0005 lines 3-4 “a PSD estimate of each segment is computed” 0050 lines 13-15 “average out and accurately estimate the PSD.”, The PSD are estimations and thus are probabilities. Averaging the probabilities involves combining all the probabilities.).
Van Baren does not teach a wind turbine, comprising: a tower; a monopile upon which the tower is secured; one or more sensors arranged on at least one of the tower and the monopile for producing one or more sensor data signals; and a turbine control system including a processor for processing the one or more sensor data signals to determine modal characteristics of the wind turbine in a continuous manner, wherein the processor comprises: and wherein the turbine control system provides turbine-specific tuning in a continuous manner, via automated adjustments of the turbine control system, in response to the indication of changes in modal characteristics of the wind turbine and compute an assignment of likelihood of 
Bywaters teaches A wind turbine, comprising: 
a tower (figure 1, the wind turbine and its tower are shown). 
a turbine control system including a processor (the processor is taught by Van Baren as shown above) for processing the one or more sensor data signals (processing sensor data signals is taught by Van Baren as shown above) to determine modal characteristics of the wind turbine in a continuous manner (processing sensor data signals is taught by Van Baren as shown above), wherein the processor comprises:
one or more sensors arranged on at least one of the tower and the monopile for producing one or more sensor data signals (0023 “condition of the active layer 26 may be determined indirectly through a sensor 31, such as an accelerometer for example, mounted in the nacelle 14 or at the top of the tower 12”, sensors are located on the tower.)
and wherein the turbine control system provides turbine-specific tuning in a continuous manner, via automated adjustments of the turbine control system, in response to the indication of changes in modal characteristics of the wind turbine (0038 “controller can determine 56 the natural frequency of the wind turbine” 0028 “The controller 36 compares the operational parameters to predetermined variances (e.g. natural frequency of the wind turbine 10) and if the predetermined variance is exceeded, generates a signal that may be used to initiate other control methods that adapt the operation of the system 10 to compensate for the out of variance operating parameter.”, 0039 “Once the operation of the wind turbine 10 has been adjusted, the process 50 loops back to the beginning and repeats.” Natural and operational frequencies are modal characteristics used by the controller in order to determine controls to adjust the operation of the wind turbine to be more optimal to the situation.)

Nielsen teaches and compute an assignment of likelihood of the one or more resonant peaks as an indicator of the modal characteristics of the wind turbine, wherein the assignment of likelihood uses 1/0 whether a particular criterion is satisfied, wherein the particular criterion includes at least one of minimum height of the one or more resonant peaks, theoretical model, and minimum distance between the one or more resonant peaks (0044 “The resonant frequency estimating module 12 receives the data regarding the centre frequency and then establishes the resonant frequency of 1 wind turbine tower.”, fig. 7, 0075 “The resonant frequency of the wind turbine tower 2 can be seen as the peak 15. This resonant peak 15 can be the resonant frequency.” It is estimated that a resonant frequency exists and thus it is considered true that a resonant peak is estimated to exist since as shown in 0075, resonant peaks exist at the resonant frequency. As shown in fig. 7, the estimated resonant frequency would need to have a minimum energy value in order for a peak to exist. Thus it is determined true that an estimated peak of a minimum height exists. True corresponds to a 1.)
It would have been obvious to one skilled in the art before the effective filing date to have modified the estimating of the power spectral density taught by Van Baren and the modifying of the wind turbine characteristics because Bywaters with the estimating resonant frequency of a wind turbine teachings of Nielsen because the references are all in the same field of understanding modal characteristics and because Nielsen teaches a “cost effective way of determining the resonant frequency of a wind turbine tower, which can be used to ensure that 
Van Baren, Bywaters and Nielsen does not explicitly teach a monopile upon which the tower is secured.
Frederiksen et al does teach a monopile upon which the tower is secured (0003 line 11, “monopile foundations of wind turbines offshore”).
It would have been obvious to one skilled in the art before the effective filing date to have modified the estimating of the power spectral density taught by Van Baren, the wind turbine teachings of Bywaters and the resonant frequency of a wind turbine teachings of Nielsen with the method of detecting changes in a structure of a wind turbine as taught by Frederiksen et al. because these teachings would “provide an easier detection, preferably automatically, of such changes in building structures of wind turbines.” (0005).

Regarding claim 18, Van Baren, Bywaters, Nielsen and Frederiksen teach the wind turbine of claim 17. 
Bywaters further teaches wherein the turbine control system provides control signals in response to the received sensor data signals to control components of the wind turbine (0039 “if the tower 12 frequency coincided with an operational speed below the rated wind turbine speed, the controller 36 could prevent the wind turbine 10 from operating within the zone of exclusion. Allowing the turbine blades 18 to operate at a higher speed, or if necessary shutting down the wind turbine 10”.)

Regarding claim 19, Van Baren, Bywaters, Nielsen and Frederiksen teach the wind turbine as claimed in Claim 18. 
 further teaches wherein the one or more sensors are arranged to communicate with the turbine control system via at least one of a wired and wireless coupling (0027).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Baren (US PUB. 20160341598) in view of Bywaters (US PUB. 20090110540) in further view of Nielsen (US PUB. 20140012516) in further view of Frederiksen et al. (US PUB. 20120323543) in further view of Fleming et al. (Resonant Vibrations Resulting from the Re-Engineering of a Constant-Speed 2-Bladed Turbine to a Variable-Speed 3-Bladed Turbine, Presented January 4-7, 2011).

Regarding claim 20, Van Baren, Bywaters, Nielsen and Frederiksen et al teach the wind turbine of claim 18.
Van Baren, Bywaters, Nielsen and Frederiksen do not teach wherein the wind turbine is an offshore wind turbine.
Fleming et al. further teaches wherein the wind turbine is an offshore wind turbine (page 1 of 14 first paragraph, “wind turbines... for example… floating offshore turbines”). 
It would have been obvious to one skilled in the art before the effective filing date to have modified the estimating of the power spectral density taught by Van Baren and the modifying of wind turbine settings of Bywaters, the resonant frequency estimations of Nielsen and the method of detecting changes in a structure of a wind turbine as taught by Frederiksen with the wind turbine teachings of Fleming et al. because “advanced control techniques might prove essential for the needs of future wind turbines and plants, for example in stabilizing floating offshore turbines, or providing ancillary grid services.” (page 1 of 14 first paragraph).

Relevant Prior Art
	Winant et al (US PUB. 20170363504) has been deemed relevant prior art since it is focused on modal analysis of structures. 

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-9 that Nielsen provides a means for detecting presence of resonant peaks as but does not provide any teaching or suggestion for determining, via Boolean, whether or not such peaks provide an indication that a modal characteristic of the wind turbine has changed. Nielsen teaches in 0075 that the peak shown in figure 7 is the resonant frequency. Nielsen further teaches that an established frequency is usually close to the true resonant frequency of the tower (0041). However, the established frequency is found to change at times (id.). This changing established frequency is used for calculating the estimated natural resonant frequency of the wind turbine (id.). The true resonant frequency of the tower is therefore an indicator of the estimated natural resonant frequency of the wind turbine. The natural resonant frequency corresponds to a modal characteristic. A Boolean assignment of likelihood is calculated since the natural resonant frequency is an estimated value and if it does exist it is given a value of true which corresponds to 1.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            



 


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116